Citation Nr: 9906129	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-05 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to January 22, 1996, 
for grant of service connection for retinitis pigmentosa with 
bilateral blindness.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the veteran was granted service 
connection for retinitis pigmentosa, and assigned an 
evaluation of 100 percent, effective January 22, 1996.


FINDINGS OF FACT

1.  The only benefit claimed and adjudicated at the time of a 
March 1980 RO rating decision was entitlement to non- 
service-connected pension benefits; the decision (which 
granted non-service-connected pension benefits based on 
hemorrhagic retinitis) was not undebatably erroneous in 
failing to adjudicate the question of service connection for 
retinitis pigmentosa.

2.  The December 1980 claim and the rating actions in 1981 
did not address the matter of service connection for 
retinitis pigmentosa.  

3. The veteran's initial application of service connection 
for retinitis pigmentosa was received by the RO on January 
22, 1996.

4. The RO awarded service connection for retinitis pigmentosa 
effective from January 22, 1996.


CONCLUSIONS OF LAW

1. There was no CUE in the 1980 and 1981 RO decisions in 
failing to adjudicate service connection for retinitis 
pigmentosa. 38 U.S.C.A. § 5109A (West Supp. 1998); 38 C.F.R. 
§ 3.105(a) (1998).

2. The criteria for an earlier effective date for an award of 
service connection for retinitis pigmentosa have not been 
met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that rating actions 
in 1980 and 1981 were either based on clear and unmistakable 
error (CUE) for not granting service connection for retinitis 
pigmentosa or that the claim for service connection has 
remained open because of the failure by the RO to adjudicate 
the claim at that time.

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Caffrey v. Brown, 6 Vet.App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet.App. 242, 245 (1994); Fugo v. 
Brown, 6 Vet.App. 40, 43-45 (1993); Russell v. Principi, 3 
Vet.App. 310, 313-314 (1992).

In September 1979, the veteran filed an application for 
compensation or pension (VA Form 21-526).  In various 
sections of the form (which request certain information) he 
identified his disability as "BLIND-1969" but did not 
indicate treatment in service or post- service treatment; he 
related he last worked in January 1978; and he reported 
detailed income and net worth information required to 
determine eligibility for non- service-connected pension.  In 
October 1979 correspondence to the veteran, the RO told him 
his application for pension benefits was being processed, and 
additional information was requested (the veteran provided 
such information soon thereafter).  

By a rating decision dated in March 1980, the RO granted non-
service-connected pension based on the veteran's hemorrhagic 
retinitis, which was found to be 100 percent disabling.  
Entitlement to non-service-connected pension benefits was the 
only issue listed and adjudicated in this decision, although 
the decision notes that the blindness had its onset in 1969.  

The Board holds that the March 1980 RO decision was not an 
adjudication of the issue of service connection for retinitis 
pigmentosa, despite comments in the decision that blindness 
had its onset in 1969 (several years after service 
discharge).  The veteran's antecedent September 1979 claim 
appears to be for pension only, as per a review of its 
contents.  That claim contains detailed information 
concerning non-service-connected pension benefits but does 
not evince an intent to apply for service connection for 
retinitis pigmentosa.  See 38 C.F.R. §§ 3.151(a), 3.155(a); 
Stewart v. Brown, 10 Vet. App. 15 (1997) (the VA is not 
automatically required to treat every compensation claim as 
also being a pension claim or vice versa).  Under these 
circumstances, there was no undebatable error or CUE by the 
RO in failing to adjudicate the issue of service connection 
for retinitis pigmentosa in its March 1980 rating decision 
and no pending claim of service connection for retinitis 
pigmentosa that remained open since 1979.  

The application for service connection for residuals of 
hepatitis and an appendectomy received in December 1980 
acknowledged the grant of pension benefits, but made no 
mention of retinitis pigmentosa.  The subsequent rating 
actions in April and July 1981 did not address the issue of 
service connection for retinitis pigmentosa.  The Board finds 
that there was no claim of service connection for retinitis 
pigmentosa pending, and the RO's failure to adjudicate it was 
not in error.   

In summary, the Board finds no CUE in the 1980 and 1981 RO 
decisions, and thus an earlier effective date for service 
connection for retinitis pigmentosa based on alleged CUE is 
not warranted.

On January 22, 1996 the RO received the veteran's 
"reopened" claim for service connection for blindness and 
the challenge that the earlier rating actions contained CUE.

Service connection was established for retinitis pigmentosa 
by a November 1997 RO decision and assigned an effective date 
of January 22, 1996, the date of the initial claim of service 
connection for eye disability.  A schedular 100 percent 
rating was also assigned.  

Inasmuch as there was no CUE in the 1980 and 1981 RO 
decisions, and there was no previous claim of service 
connection for retinitis pigmentosa, the November 1997 rating 
action was based on an initial claim of service connection.  
The effective date for disability compensation, based on an 
initial claim received more than 1 year after service 
discharge, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994). The 
Board holds that, as a matter of law, there is no entitlement 
to an effective date earlier than January 22, 1996 for 
service connection for retinitis pigmentosa.



ORDER

Entitlement to an effective date earlier than January 22, 
1996 for service connection of retinitis pigmentosa is 
denied.   



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

- 6 -


- 1 -


